—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Burrows, J.), entered November 27, 1991, which granted the defendants’ motions for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The plaintiff Ann Marie Naughton sustained personal injuries in a one-car accident when the vehicle she was operating skidded on ice at a point uphill from the Mueller residence and from the City of New Rochelle’s storm drain. Naughton contends she lost control of her vehicle as a result of an icy condition created by water which was discharged onto the roadway either from an inoperable hose on the Mueller property or from a storm drainage system improperly designed and/or constructed by the City of New Rochelle.
The Supreme Court granted the defendants’ motions for summary judgment dismissing the complaint based on the *342plaintiffs failure to submit proof, in evidentiary form, raising a triable issue of fact as to the proximate cause of her accident being the alleged negligent acts of the defendants. We affirm.
Summary judgment was properly granted in favor of the defendants because there is no evidence in the record that the subject accident resulted from their negligence. Additionally, there is no evidence that the City of New Rochelle received prior written notice of the allegedly defective condition (see, Pittel v Town of Hempstead, 154 AD2d 581; Bimstein v Levine, 129 AD2d 757). Sullivan, J. P., Joy, Hart and Krausman, JJ., concur.